DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 2/16/2021 (specifically page 6) have been fully considered but are not persuasive because it appears applicant's arguments are based on improperly construing the rejection rather than the merit of the rejection. Applicant is improperly construing the rejection as of equating Ahn’s fabricating polymer-based imprint lithography templates to Park’s block copolymer for manufacturing a nanowire, however that is not the merit of the rejection. The merit of the rejection is it would have been obvious to one of ordinary skill in the art to use a porous silicon substrate for low sheet resistance application ([0078] of Park) during a fabrication process and thus one can use a porous silicon substrate during a fabrication process regardless of Ahn’s fabricating polymer-based imprint lithography templates and Park’s block copolymer for manufacturing a nanowire for low sheet resistance application ([0078] of Park).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US publication 2014/0314897 A1), hereinafter referred to as Ahn897, and further in view of Park et al. (US publication 2013/0020278 A1), hereinafter referred to as Park278.

Regarding claim 1, Ahn897 teaches an imprinting platform (fig. 4 and related text), comprising: a noble metal catalyst (160, [0028], fig. 4); a semiconductor substrate (12, [0027]); and a pre-patterned polymer stamp (146, [0027]), wherein the noble metal catalyst is attached to the pre-patterned polymer stamp (fig. 4).
Ahn897 does not explicitly teach wherein the substrate is porous silicon.
Park278 teaches wherein the substrate is porous silicon ([0078-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn897 with that of Park278 so that wherein the substrate is porous silicon for low sheet resistance application ([0078]).
Regarding claim 4, Ahn897 teaches wherein the noble metal catalyst is gold ([0028]).

Claim 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn897 in view of Park278, as applied to claim 1 above, and further in view of Oh et al. (US publication 2016/0020112 A1), hereinafter referred to as Oh112.

Regarding claim 5, Ahn897 and Park278 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ahn897 and Park278 do not explicitly teach a method of patterning silicon utilizing the imprinting platform of claim 1.
Ahn897 and Park278 in view of Oh112 teach a method of patterning silicon utilizing the imprinting platform of claim 1 (see rejection of claim and fig. 7 of Oh112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn897 and Park278 with that of Oh112 so that a method of patterning silicon utilizing the imprinting platform of claim 1 for providing an apparatus and a method for etching a substrate, a stamp for etching a substrate, and a method for manufacturing the same, which are capable of etching a substrate by a simple method without complex processes such as a photoresist-coating process and a lithography process ([0005-0006]).
Regarding claim 7, Ahn897 and Park278 in view of Oh112 teach wherein the catalyst-attached stamp is reused (fig. 3&6 of Oh112 and ABSTRACT of Ahn897).
Regarding claim 8, Ahn897 and Park278 in view of Oh112 teach wherein a paraboloid, parabolic cylinder, sinusoidal wave, or straight sidewall channel geometric feature is produced in a single step (fig. 6-7 of Oh112 and fig. 4 of Ahn897).
Regarding claim 9, Ahn897 and Park278 in view of Oh112 teach wherein the method comprises a step-and-repeat automated system (fig. 3 of Oh112).
Regarding claim 10, Ahn897 and Park278 in view of Oh112 teach an article produced according to the method of claim 5 (fig. 7 of Oh112 and fig. 4 of Ahn897).
Regarding claim 11, Ahn897 and Park278 in view of Oh112 teach wherein the substrate has been imprinted with paraboloid, parabolic cylinder, sinusoidal wave, or straight sidewall channel geometric features (fig. 6-7 of Oh112 and fig. 4 of Ahn897).
Regarding claim 12, Ahn897 and Park278 in view of Oh112 teach an optoelectronic device, interconnect, biosensor, sub-wavelength photonic, or micro-optic comprising the article of claim 10 ([0054] of Oh112 and [0002] of Ahn897).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn897 in view of Park278, as applied to claim 1 above, and further in view of Verschuuren (US publication 2010/0075108 A1), hereinafter referred to as Verschuuren.

Regarding claim 3, Ahn897 and Park278 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Ahn897 and Park278 do not explicitly teach wherein the pre-patterned polymer stamp is porous.
Verschuuren teaches wherein the pre-patterned polymer stamp is porous ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn897 and Park278 with that of Verschuuren so that wherein the pre-patterned polymer stamp is porous because it is beneficial in terms of service life of stamps and therewith cost as well as ([0064]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn897 and Park278, in view of Oh112 as applied to claim 5 above, and further in view of Dickey et al. (US publication 2008/0230773 A1), hereinafter referred to as Dickey773.

Regarding claim 6, Ahn897 and Park278 in view of Oh112 disclose all the limitations of claim 5 as discussed above on which this claim depends.
Ahn897 and Park278 in view of Oh112 do not explicitly teach wherein the patterning operates at room temperature.
Dickey773 teaches wherein the patterning operates at room temperature ([0313]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn897 and Park278 in view of Oh112 with that of Dickey773 so that wherein the patterning operates at room temperature and thus simplify manufacturing process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828